 V.I''fli1--In the Matter of CENTURY-AMERICAN CORPORATION, WOODSTOCK TYPE-WRITER DIvISION, EMPLOYERandDISTRICT No. 101, INTERNATIONALASSOCIATION OF MACHINISTS, PETITIONERCase No. 13-RC-133.-Decided- August 23, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a panel consisting of Board Members Houston, Reynolds,and Gray.Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit restricted to production and mainte-nance employees at the Employer's Woodstock, Illinois, plant includ-ing set-up men and working foremen.2The Employer urges that theproposed unit is inappropriate because it fails to include employeesat the Employer's Brodhead, Wisconsin, plant. The partiesare also indisagreement with respect to the toolroom employees whom the Peti-tioner would include in, and the Employer exclude from, any unitfound appropriate.They agree, however, that office, clerical, andprofessional employees, guards, and supervisors should be excludedfrom the appropriate unit.1 The petition and other formal papers were amended at the hearing to show the correctnameof the Employer.2 The working foremen are not supervisors within the meaning of the Act.79 N. L. R. B., No. 6.43 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer's Woodstock Division includes two plants, theWoodstock plant and the Brodhead plant.' The primary purpose oftheWoodstock plant is to produce the finished' typewriter.TheBrodhead plant does not produce any finished products. Its primarypurpose is to produce parts which go into typewriters. The principaloperation performed at the Brodhead plant is the assembling of thesegment unit of a typewriter.Although both plants use some of thesame type of machinery, the operations at the two plants are different.The evidence indicates that there is some integration of operationsbetween the two plants.No maintenance or toolroom employees areemployed at the Brodhead plant. There is a supervisor in charge ofthe Brodhead plant whose duties and responsibilities are comparableto those of the plant foreman at the Woodstock plant. Both are an-swerable to the Employer's vice president, who is the WoodstockDivision plant supervisor.The same working hours, vacation plans,insurance benefits, and grievance, management, and production poli-cies prevail in both plants.Records for both plants are kept at Wood-stock, and the pay rolls for both plants are prepared at Woodstock.It would thus appear that an appropriate unit, in scope, may be onewhich includes employees of both plants of the Employer.There are factors, however, which would justify a unit confined toemployees of the Woodstock plant.Although some of the operationsat the two plants are functionally integrated, the record indicates thebasic independence of each plant.The two plants are approximately65 miles apart.There is no interchange of employees between thetwo plants, and the employees at the two plants have no direct contactwith one another.The pay scale at the two plants is different, andthere are separate supervisors responsible for adjusting grievancesof the employees at each plant. In view of all the foregoing circum-stances,and the fact that there is no history of collective bargaining,we are persuaded that a unit confined to the employees of the Wood-stock, Illinois, plant of the Employer is appropriate.3Toolroom,'employees:There are approximately 12 employees in theEmployer's toolroom, which is located in the Woodstock plant.Thetool makers maintain all tools used in the plant, and make new toolsand dies to be used in the manufacture of parts.While these employeesare a skilled craft group, they work under plant conditions of employ-ment similar to those of other production and maintenance employees.There is nothing in the record which indicates that the interests of thetoolroom employees are so different from other production and3Matter ofBelleWool Combinq Co.,Dimsion of Joseph Talbot Textile Co., Inc., 78,N. L. R. B.1081 ;Matter of Semtinole Manufacturing Company, 74 N.L.R. B. 1090 ;Matterof Burgess Battery Company,76N. L.R. B. 820. CENTURY-AMERICAN CORPORATION45maintenance employees as to prevent their being -represented in thesame unit.-,In view of these circumstances, and the fact that no otherlabor organization is seeking to represent these employeeson a sepa-rate basis, we shall include them.'We find that all production and maintenance employees of the Em-ployer at its Woodstock, Illinois, plant, including toolroom employeesand working foremen, but excluding office, clerical and professionalemployees; guards, and supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section0 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Region in which this case was heard, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit found appropriate in paragraph 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or havebeen discharged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, by Dis-trict No. 101, International Association,of Machinists.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Direction of Election.4 Production employees are given an opportunity to be promoted into the toolroom. Threeof the last five men taken into the toolroom were selected from factory employees.° Cf.Matter of Western Foundry Company,77N. L.R B. 800;Matter of GenevaForge, Inc.,76 N. L. R. B. 497;Matter of California Almond Growers Exchange, 73N. L. R. B. 1367.